Name: Council Decision (EU) 2018/575 of 12 April 2018 appointing an alternate member, proposed by Malta, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2018-04-16

 16.4.2018 EN Official Journal of the European Union L 96/56 COUNCIL DECISION (EU) 2018/575 of 12 April 2018 appointing an alternate member, proposed by Malta, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Government of Malta, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 10 November 2015, by Council Decision (EU) 2015/2029 (4), Mr Anthony MIFSUD was replaced by Ms Graziella GALEA as an alternate member. (2) An alternate member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Ms Graziella GALEA (Mayor, Saint Paul's Bay Local Council) was proposed, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as an alternate member of the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Ms Graziella GALEA, Councillor, Saint Paul's Bay Local Council (change of mandate). Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 12 April 2018. For the Council The President T. DONCHEV (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/2029 of 10 November 2015 appointing one Maltese member and two Maltese alternate members of the Committee of the Regions (OJ L 297, 13.11.2015, p. 8).